


Exhibit 10.30

 

FORM OF EMPLOYEE STOCK OPTION AGREEMENT

 

THE MACERICH COMPANY
EMPLOYEE STOCK OPTION AGREEMENT
2003 EQUITY INCENTIVE PLAN

 

Optionee:

                                          

 

Award Date:

                                          

 

Exercise Price per Share(1):

                                          

 

Number of Shares(1):

                                          

 

Expiration Date(2):

                                          

 

NQSO or ISO(1):

                                          

 

Vesting Schedule(1),(2):

[100% of the shares on the [third] anniversary of the Award Date]

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership
(the “Operating Partnership”), and is granted pursuant to and subject to The
Macerich Company 2003 Equity Incentive Plan (the “Plan”).  Capitalized terms
used herein and not otherwise defined herein shall have the meaning assigned by
the Plan.

 

If the Corporation has designated the Option as an ISO above, the Corporation
intends that the Option will be treated as an Incentive Stock Option within the
meaning of Section 422 of the Code (an “ISO”) to the maximum extent permissible
under all of the ISO rules and restrictions.  Any shares acquired upon exercise
of the Option without compliance with all applicable ISO rules will be treated
as acquired upon exercise of a Nonqualified Stock Option (a “NQSO”).  If the
Corporation has designated the Option as a NQSO above, the Corporation intends
that the Option will be treated in its entirety as a NQSO and not as an ISO.

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Optionee with
reference to services rendered and to be rendered to the Company, effective as
of the Award Date, an Option upon the terms and conditions set forth herein and
in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered prior to
exercise by the Optionee and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan.

 

(2) Subject to early termination if the Optionee’s employment terminates or in
certain other circumstances.  See Sections 4 through 9 of this Agreement and
Sections 1.6, 2.6, 6.2, 6.3 and 6.4 of the Plan for exceptions and additional
details regarding possible adjustments, acceleration of vesting and/or early
termination of the Option.

 

2003 Employee Stock Option Agreement

 

--------------------------------------------------------------------------------



 


1.     EXERCISABILITY OF OPTION.  THE OPTION SHALL VEST AND BECOME EXERCISABLE
DURING ITS TERM [IN PERCENTAGE INSTALLMENTS OF] [FOR] THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK OF THE CORPORATION IN ACCORDANCE WITH THE VESTING
SCHEDULE AS SET FORTH ABOVE AND WITH AND SUBJECT TO THE APPLICABLE PROVISIONS OF
THE PLAN AND THIS AGREEMENT.  THE OPTION MAY BE EXERCISED ONLY TO THE EXTENT THE
OPTION IS EXERCISABLE AND VESTED, AND, SUBJECT TO SECTION 1.8 OF THE PLAN,
DURING THE OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE.  IN NO EVENT MAY THE
OPTIONEE EXERCISE THE OPTION AFTER THE EXPIRATION DATE AS PROVIDED ABOVE.


 


(A)   CUMULATIVE EXERCISABILITY.  TO THE EXTENT THE OPTIONEE DOES NOT AT THE
TIME OF A PARTICULAR EXERCISE PURCHASE ALL THE SHARES THAT THE OPTIONEE MAY THEN
EXERCISE, THE OPTIONEE HAS THE RIGHT CUMULATIVELY THEREAFTER TO PURCHASE ANY OF
SUCH SHARES NOT SO PURCHASED UNTIL THE OPTION TERMINATES OR EXPIRES.


 


(B)   NO FRACTIONAL SHARES; MINIMUM EXERCISE.  FRACTIONAL SHARE INTERESTS SHALL
BE DISREGARDED, BUT MAY BE CUMULATED.  NO FEWER THAN 100 SHARES MAY BE PURCHASED
AT ANY ONE TIME, UNLESS THE NUMBER PURCHASED IS THE TOTAL NUMBER AT THE TIME
EXERCISABLE UNDER THE OPTION.


 


2.     EXERCISE OF OPTION.  TO THE EXTENT VESTED AND EXERCISABLE, THE OPTION MAY
BE EXERCISED BY THE DELIVERY TO THE CORPORATION OF A WRITTEN EXERCISE NOTICE
STATING THE NUMBER OF SHARES TO BE PURCHASED PURSUANT TO THE OPTION ACCOMPANIED
BY PAYMENT OF THE AGGREGATE EXERCISE PRICE OF THE SHARES TO BE PURCHASED AND THE
PAYMENT OR PROVISION FOR ANY APPLICABLE EMPLOYMENT OR OTHER TAXES OR WITHHOLDING
FOR TAXES THEREON.  SUBJECT TO SECTION 6.4 OF THE PLAN, THE OPTION SHALL BE
DEEMED TO BE EXERCISED UPON RECEIPT AND APPROVAL BY THE CORPORATION OF SUCH
WRITTEN EXERCISE NOTICE ACCOMPANIED BY THE AGGREGATE EXERCISE PRICE AND ANY
OTHER PAYMENTS SO REQUIRED, AS PERMITTED PURSUANT TO SECTION 3.


 


3.     METHOD OF PAYMENT OF OPTION. PAYMENT OF THE AGGREGATE EXERCISE PRICE
SHALL BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT THE ELECTION OF
THE OPTIONEE:


 


(A)   IN CASH OR BY ELECTRONIC FUNDS TRANSFER, OR BY CHECK PAYABLE TO THE ORDER
OF THE CORPORATION, IN THE FULL AMOUNT OF THE PURCHASE PRICE OF THE SHARES AND
THE AMOUNT (IF ANY) REQUIRED TO SATISFY ANY APPLICABLE WITHHOLDING TAXES; OR


 


(B)   BY DELIVERING A PROPERLY EXECUTED EXERCISE NOTICE TOGETHER WITH
IRREVOCABLE INSTRUCTIONS TO A BROKER TO PROMPTLY DELIVER TO THE CORPORATION THE
AMOUNT OF SALES PROCEEDS NECESSARY TO PAY THE AGGREGATE EXERCISE PRICE AND,
UNLESS OTHERWISE ALLOWED BY THE COMMITTEE, ANY APPLICABLE TAX WITHHOLDING,
SUBJECT TO COMPLIANCE WITH APPLICABLE LAW AND CASHLESS EXERCISE PROCEDURES
APPROVED BY THE CORPORATION; OR


 


(C)   BY DELIVERY OF SHARES OF COMMON STOCK THAT HAVE BEEN HELD BY THE OPTIONEE
FOR AT LEAST SIX MONTHS, IN ACCORDANCE WITH SECTION 2.2(B) OF THE PLAN, SUBJECT
TO COMPLIANCE WITH APPLICABLE LAW.

 

2

--------------------------------------------------------------------------------


 

Other payment methods may be permitted only if expressly authorized by the
Committee with respect to the Option or all options under and consistent with
the terms of the Plan.

 


4.     CONTINUANCE OF EMPLOYMENT REQUIRED.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6, THE VESTING SCHEDULE REQUIRES CONTINUED SERVICE THROUGH EACH
APPLICABLE VESTING DATE AS A CONDITION TO THE VESTING OF THE APPLICABLE
INSTALLMENT AND RIGHTS AND BENEFITS UNDER THIS AGREEMENT.  PARTIAL SERVICE, EVEN
IF SUBSTANTIAL, DURING ANY VESTING PERIOD WILL NOT ENTITLE THE OPTIONEE TO ANY
PROPORTIONATE VESTING OR AVOID OR MITIGATE A TERMINATION OF RIGHTS AND BENEFITS
UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT OR SERVICE AS PROVIDED IN
SECTION 5 OR 8 BELOW OR UNDER THE PLAN.


 


5.     EFFECT OF TERMINATION OF EMPLOYMENT ON EXERCISE PERIOD.  IF THE
OPTIONEE’S EMPLOYMENT BY EITHER THE CORPORATION OR ANY SUBSIDIARY TERMINATES,
THE OPTION AND ALL OTHER RIGHTS AND BENEFITS UNDER THIS AGREEMENT TERMINATE,
EXCEPT THAT THE OPTIONEE MAY, AT ANY TIME WITHIN THE APPLICABLE PERIOD BELOW
AFTER THE SEVERANCE DATE, EXERCISE THE OPTION TO THE EXTENT THE OPTION WAS
EXERCISABLE ON THE SEVERANCE DATE AND HAS NOT OTHERWISE EXPIRED OR TERMINATED:


 


(A)   IF THE OPTIONEE’S EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN TOTAL
DISABILITY OR DEATH, RETIREMENT OR FOR CAUSE, THE OPTIONEE SHALL HAVE THREE
MONTHS AFTER THE SEVERANCE DATE TO EXERCISE THE OPTION TO THE EXTENT THE OPTION
WAS EXERCISABLE ON THE SEVERANCE DATE.


 


(B)   IF THE OPTIONEE’S EMPLOYMENT TERMINATES AS A RESULT OF TOTAL DISABILITY OR
DEATH, THE OPTIONEE (OR THE OPTIONEE’S PERSONAL REPRESENTATIVE OR BENEFICIARY,
AS THE CASE MAY BE) SHALL HAVE 12 MONTHS AFTER THE SEVERANCE DATE TO EXERCISE
THE OPTION TO THE EXTENT THE OPTION WAS EXERCISABLE ON THE SEVERANCE DATE.


 


(C)   IF THE OPTIONEE’S EMPLOYMENT TERMINATES AS A RESULT OF RETIREMENT, THE
OPTIONEE (OR THE OPTIONEE’S PERSONAL REPRESENTATIVE OR BENEFICIARY, AS THE CASE
MAY BE) SHALL HAVE 12 MONTHS AFTER THE SEVERANCE DATE TO EXERCISE THE OPTION TO
THE EXTENT THE OPTION WAS EXERCISABLE ON THE SEVERANCE DATE (PROVIDED THAT, WITH
RESPECT TO AN ISO, AFTER THREE MONTHS THE OPTION WILL NO LONGER BE EXERCISABLE
AS AN ISO) TO THE EXTENT THE OPTION WAS EXERCISABLE ON THE SEVERANCE DATE.


 


(D)   IF THE OPTIONEE’S EMPLOYMENT TERMINATES FOR CAUSE, THE OPTION SHALL
TERMINATE AS OF THE SEVERANCE DATE.


 

Notwithstanding the foregoing exercise periods after the Severance Date, to the
extent the Option was otherwise an ISO, the Option will qualify as an ISO only
if it is exercised within the applicable exercise periods for ISOs and meets all
other requirements of the Code for ISOs; and, in the case of a Total Disability
that is not a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, only if the Option is exercised within three
months of the Severance Date.  If the Option is not exercised within the
applicable exercise periods or does not meet such other requirements, the Option
will be rendered a NQSO.

 

3

--------------------------------------------------------------------------------


 


6.     QUALIFIED TERMINATION UPON OR FOLLOWING CHANGE IN CONTROL EVENT.


 

[Subject to Section 20,] If the Optionee upon or not later than 12 months
following a Change in Control Event has a Qualified Termination (as defined in
Section 7.1(gg) of the Plan) or terminates his or her employment for Good
Reason, then any portion of the Option that has not previously vested shall
thereupon vest, subject to the provisions of Sections 6.2(a), 6.2(e), 6.4 and
6.5 of the Plan and Sections 7, 8 and 12 of this Agreement.  As used in this
Agreement, the term “Good Reason” means a termination of employment by the
Optionee for any one or more of the following reasons, to the extent not
remedied by the Company within a reasonable period of time after receipt by the
Company of written notice from the Optionee specifying in reasonable detail such
occurrence, without the Optionee’s written consent thereto: (1) an adverse and
significant change in the Optionee’s position, duties, responsibilities or
status with the Company;  (2) a change in the Optionee’s principal office
location to a location farther away from the Optionee’s home which is more than
30 miles from the Optionee’s principal office; (3) the taking of any action by
the Company to eliminate benefit plans without providing substitutes therefor,
to materially reduce benefits thereunder or to substantially diminish the
aggregate value of the incentive awards or other fringe benefits; provided that
if neither a surviving entity nor its parent following a Change in Control Event
is a publicly-held company, the failure to provide stock-based benefits shall
not be deemed Good Reason if benefits of comparable value using recognized
valuation methodology are substituted therefor; and provided further that a
reduction or elimination in the aggregate of not more than 10% in aggregate
benefits in connection with across the board reductions or modifications
affecting persons similarly situated of comparable rank in the Company or a
combined organization shall not constitute Good Reason; (4) any reduction in the
Optionee’s Base Salary; or (5) any material breach by the Company of any written
employment or management continuity agreement with the Optionee.  For purposes
of the definition of “Good Reason,” the term “Base Salary” means the annual base
rate of compensation payable as salary to the Optionee by the Company as of the
Optionee’s date of termination, before deductions or voluntary deferrals
authorized by the Optionee or required by law to be withheld from the Optionee
by the Company, and salary excludes all other extra pay such as overtime,
pensions, severance payments, bonuses, stock incentives, living or other
allowances, and other benefits and perquisites.

 


7.     ADJUSTMENTS UPON SPECIFIED EVENTS.  AS PROVIDED IN SECTION 6.2 OF THE
PLAN, UPON THE OCCURRENCE OF CERTAIN EVENTS RELATING TO OR AFFECTING THE
CORPORATION’S STOCK CONTEMPLATED BY SECTION 6.2 OF THE PLAN, THE COMMITTEE
SHALL, IN SUCH MANNER, TO SUCH EXTENT (IF ANY) AND AT SUCH TIMES AS IT DEEMS
APPROPRIATE AND EQUITABLE IN THE CIRCUMSTANCES, MAKE ADJUSTMENTS IN THE NUMBER,
AMOUNT AND TYPE OF SHARES (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO THE
OPTION, THE EXERCISE PRICE AND THE SECURITIES DELIVERABLE UPON EXERCISE OF THE
OPTION (OR ANY COMBINATION THEREOF) OR PROVIDE FOR A CASH PAYMENT OR THE
ASSUMPTION, SUBSTITUTION OR EXCHANGE OF THE OPTION OR THE SHARES OR OTHER
SECURITIES SUBJECT TO THE OPTION, BASED UPON THE DISTRIBUTION OR CONSIDERATION
PAYABLE TO STOCKHOLDERS GENERALLY.  ALL RIGHTS OF THE OPTIONEE HEREUNDER ARE
SUBJECT TO SUCH ADJUSTMENTS AND OTHER PROVISIONS OF THE PLAN.


 


8.     POSSIBLE EARLY TERMINATION OF AWARD.  AS PERMITTED BY SECTION 6.2(B) OF
THE PLAN, AND WITHOUT LIMITING THE AUTHORITY OF THE COMMITTEE UNDER OTHER

 

4

--------------------------------------------------------------------------------


 


PROVISIONS OF SECTION 6.2 OF THE PLAN OR SECTION 6 OF THIS AGREEMENT, THE
COMMITTEE RETAINS THE RIGHT TO TERMINATE THE OPTION, TO THE EXTENT IT HAS NOT
VESTED, UPON A DISSOLUTION OF THE CORPORATION OR A REORGANIZATION EVENT OR
TRANSACTION IN WHICH THE CORPORATION DOES NOT SURVIVE (OR DOES NOT SURVIVE AS A
PUBLIC COMPANY IN RESPECT OF ITS OUTSTANDING COMMON STOCK).  THIS SECTION 8 IS
NOT INTENDED TO PREVENT FUTURE VESTING (INCLUDING PROVISION FOR FUTURE VESTING)
IF THE OPTION (OR A SUBSTITUTED AWARD) REMAINS OUTSTANDING FOLLOWING A CHANGE IN
CONTROL EVENT.


 


9.     CHANGE IN SUBSIDIARY’S STATUS; LEAVES OF ABSENCE.  IF THE OPTIONEE IS
EMPLOYED ONLY BY AN ENTITY THAT CEASES TO BE A SUBSIDIARY, THIS EVENT IS DEEMED
FOR PURPOSES OF THIS AGREEMENT TO BE A TERMINATION OF THE OPTIONEE’S EMPLOYMENT
BY THE COMPANY OTHER THAN A TERMINATION FOR CAUSE, TOTAL DISABILITY, RETIREMENT
OR DEATH OF THE OPTIONEE.  ABSENCE FROM WORK CAUSED BY MILITARY SERVICE,
AUTHORIZED SICK LEAVE OR OTHER LEAVE APPROVED IN WRITING BY THE COMPANY OR THE
COMMITTEE SHALL NOT BE CONSIDERED A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR
PURPOSES OF SECTION 5 ONLY IF REEMPLOYMENT UPON THE EXPIRATION OF SUCH LEAVE IS
REQUIRED BY CONTRACT OR LAW, OR SUCH LEAVE IS FOR A PERIOD OF NOT MORE THAN 90
DAYS.


 


10.   ADDITIONAL PROVISIONS APPLICABLE TO ISOS.


 


(A)   ISO VALUE LIMIT.  IF THE AGGREGATE FAIR MARKET VALUE OF THE SHARES WITH
RESPECT TO WHICH ISOS (WHETHER GRANTED UNDER THE OPTION OR OTHERWISE) FIRST
BECOME EXERCISABLE BY THE PARTICIPANT IN ANY CALENDAR YEAR EXCEEDS $100,000, AS
MEASURED ON THE APPLICABLE AWARD DATES, THE LIMITATIONS OF SECTION 2.3 OF THE
PLAN SHALL APPLY AND TO SUCH EXTENT THE OPTION WILL BE RENDERED A NQSO.


 


(B)   NOTICE OF SALE.  THE PARTICIPANT AGREES TO NOTIFY THE CORPORATION OF ANY
SALE OR OTHER DISPOSITION OF ANY SHARES IF SUCH SALE OR DISPOSITION OF ANY
SHARES OCCURS WITHIN TWO YEARS AFTER THE AWARD DATE OR WITHIN ONE YEAR AFTER THE
DATE OF EXERCISE OF ANY OPTION INTENDED AS AN ISO.


 


(C)   TRANSFERABILITY.  IN ACCORDANCE WITH SECTION 1.8 OF THE PLAN AND THE CODE,
AN ISO IS NOT TRANSFERABLE BY THE OPTIONEE OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION, AND IS EXERCISABLE DURING THE OPTIONEE’S LIFETIME ONLY
BY THE OPTIONEE.


 


(D)   TAX WITHHOLDING.  IF ANY PORTION OF THE OPTION IS RENDERED A NQSO IN
ACCORDANCE WITH THE TERMS HEREOF OR APPLICABLE LAW, THE PARTICIPANT SHALL PAY OR
MAKE PROVISION FOR THE PAYMENT OF ANY APPLICABLE WITHHOLDING AND EMPLOYMENT
TAXES UPON EXERCISE OF THE OPTION.


 


11.   LIMITATION ON EXERCISE OF OPTION.  THE OPTIONEE WILL NOT BE ENTITLED TO
RECEIVE COMMON STOCK UPON EXERCISE OF THE OPTION TO THE EXTENT THAT IT WILL
CAUSE THE OPTIONEE TO BENEFICIALLY OR CONSTRUCTIVELY OWN EQUITY SHARES IN EXCESS
OF THE OWNERSHIP LIMIT.  IF THE OPTIONEE EXERCISES ANY PORTION OF THIS OPTION
WHICH UPON DELIVERY OF THE COMMON STOCK WOULD CAUSE THE OPTIONEE TO BENEFICIALLY
OR CONSTRUCTIVELY OWN EQUITY SHARES IN EXCESS OF THE OWNERSHIP LIMIT, THE
CORPORATION HAS

 

5

--------------------------------------------------------------------------------


 


THE RIGHT TO DELIVER TO THE OPTIONEE, IN LIEU OF COMMON STOCK, A CHECK OR CASH
IN THE AMOUNT EQUAL TO THE FAIR MARKET VALUE OF THE COMMON STOCK OTHERWISE
DELIVERABLE ON THE DATE OF EXERCISE (MINUS ANY AMOUNTS WITHHELD PURSUANT TO
SECTION 6.5 OF THE PLAN).


 


12.   LIMITATIONS ON ACCELERATION AND REDUCTION IN BENEFITS IN EVENT OF TAX
LIMITATIONS.


 


(A)   LIMITATION ON ACCELERATION.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
[(EXCEPT AS OTHERWISE PROVIDED IN SECTION 20 HEREOF)] OR IN THE PLAN OR ANY
OTHER AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL THE VESTING OF THE OPTION BE
ACCELERATED PURSUANT TO SECTION 6.3 OF THE PLAN OR SECTION 6 HEREOF TO THE
EXTENT THAT THE COMPANY WOULD BE DENIED A FEDERAL INCOME TAX DEDUCTION FOR SUCH
VESTING BECAUSE OF SECTION 280G OF THE CODE AND, IN SUCH CIRCUMSTANCES, THE
OPTION WILL CONTINUE TO VEST IN ACCORDANCE WITH AND SUBJECT TO THE OTHER
PROVISIONS HEREOF.


 

(b)           Reduction in Benefits.  If the Optionee would be entitled to
benefits, payments or coverage hereunder and under any other plan, program or
agreement that would constitute “parachute payments,” then, notwithstanding any
other provision hereof, such “parachute payments” shall be reduced or modified
in such manner, if any, as may be specified in [the MCA referenced in Section 20
hereof, in which case the provisions of Section 12(a) hereof shall not apply,
and, to the extent permitted by the MCA, in] any other then-existing agreement
between the Company and the Optionee (other than any Stock Option Agreement,
Stock Appreciation Right Agreement or Restricted Stock Award Agreement under
Plan).  If after the application of any “parachute payment” reduction provisions
in any such other agreement the provisions of Section 12(a) hereof continue to
apply to the vesting of the Option hereunder, then the Optionee may designate by
written notice to the Secretary of the Corporation the order in which “parachute
payments” under this Employee Stock Option Agreement and any other Stock Option
Agreements, Stock Appreciation Right Agreements and Restricted Stock Award
Agreements under the Plan shall be reduced or modified so that the Company is
not denied federal income tax deductions for any “parachute payments” because of
Section 280G of the Code.

 


(B)   DETERMINATION OF LIMITATIONS.  THE TERM “PARACHUTE PAYMENTS” SHALL HAVE
THE MEANING SET FORTH IN AND BE DETERMINED IN ACCORDANCE WITH SECTION 280G OF
THE CODE AND REGULATIONS ISSUED THEREUNDER.  ALL DETERMINATIONS REQUIRED BY THIS
SECTION 12, INCLUDING WITHOUT LIMITATION THE DETERMINATION OF WHETHER ANY
BENEFIT, PAYMENT OR COVERAGE WOULD CONSTITUTE A PARACHUTE PAYMENT, THE
CALCULATION OF THE VALUE OF ANY PARACHUTE PAYMENT AND THE DETERMINATION OF THE
EXTENT TO WHICH ANY PARACHUTE PAYMENT WOULD BE NONDEDUCTIBLE FOR FEDERAL INCOME
TAX PURPOSES BECAUSE OF SECTION 280G OF THE CODE, SHALL BE MADE BY AN
INDEPENDENT ACCOUNTING FIRM (OTHER THAN THE CORPORATION’S OUTSIDE AUDITING FIRM)
HAVING NATIONALLY RECOGNIZED EXPERTISE IN SUCH MATTERS SELECTED BY THE
COMMITTEE.  ANY SUCH DETERMINATION BY SUCH ACCOUNTING FIRM SHALL BE BINDING ON
THE CORPORATION, ITS SUBSIDIARIES AND THE OPTIONEE.

 

6

--------------------------------------------------------------------------------


 


13.   OPTIONEE NOT A STOCKHOLDER.  NEITHER THE OPTIONEE NOR ANY OTHER PERSON
ENTITLED TO EXERCISE THE OPTION SHALL HAVE ANY OF THE RIGHTS OR PRIVILEGES OF A
STOCKHOLDER OF THE CORPORATION AS TO ANY SHARES OF COMMON STOCK UNTIL THE
ISSUANCE AND DELIVERY TO HIM OR HER OF A CERTIFICATE EVIDENCING THE SHARES
REGISTERED IN HIS OR HER NAME.  NO ADJUSTMENT WILL BE MADE FOR DIVIDENDS OR
OTHER RIGHTS AS A STOCKHOLDER AS TO WHICH THE RECORD DATE IS PRIOR TO SUCH DATE
OF DELIVERY.


 


14.   NO GUARANTEE OF CONTINUED EMPLOYMENT.  NOTHING CONTAINED IN THIS AGREEMENT
OR THE PLAN CONSTITUTES AN EMPLOYMENT OR SERVICE COMMITMENT BY THE COMPANY,
AFFECTS THE OPTIONEE’S STATUS AS AN EMPLOYEE AT WILL WHO IS SUBJECT TO
TERMINATION WITHOUT CAUSE, CONFERS UPON THE OPTIONEE ANY RIGHT TO REMAIN
EMPLOYED BY THE COMPANY, INTERFERES IN ANY WAY WITH THE RIGHT OF THE COMPANY AT
ANY TIME TO TERMINATE SUCH EMPLOYMENT, OR AFFECTS THE RIGHT OF THE COMPANY TO
INCREASE OR DECREASE THE OPTIONEE’S OTHER COMPENSATION OR BENEFITS.  NOTHING IN
THIS SECTION 14, HOWEVER, IS INTENDED TO ADVERSELY AFFECT ANY INDEPENDENT
CONTRACTUAL RIGHT OF THE OPTIONEE WITHOUT HIS OR HER CONSENT THERETO. 
EMPLOYMENT FOR ANY PERIOD OF TIME (INCLUDING A SUBSTANTIAL PERIOD OF TIME) AFTER
THE AWARD DATE WILL NOT ENTITLE THE OPTIONEE TO ANY PROPORTIONATE VESTING OR
AVOID OR MITIGATE A TERMINATION OF RIGHTS AND BENEFITS UPON OR FOLLOWING A
TERMINATION OF EMPLOYMENT IF THE EXPRESS CONDITIONS TO VESTING PURSUANT TO
SECTION 1 OR 6 HAVE NOT BEEN SATISFIED.


 


15.   NON-TRANSFERABILITY OF OPTION.  THE OPTION AND ANY OTHER RIGHTS OF THE
OPTIONEE UNDER THIS AGREEMENT OR THE PLAN ARE NONTRANSFERABLE EXCEPT AS PROVIDED
IN SECTION 1.8 OF THE PLAN.


 


16.   NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT SHALL
BE IN WRITING AND ADDRESSED TO THE CORPORATION AT ITS PRINCIPAL OFFICE LOCATED
AT 401 WILSHIRE BOULEVARD, SUITE 700, SANTA MONICA, CALIFORNIA 90401, TO THE
ATTENTION OF THE CORPORATE SECRETARY AND TO THE OPTIONEE AT THE ADDRESS GIVEN
BENEATH THE OPTIONEE’S SIGNATURE HERETO, OR AT SUCH OTHER ADDRESS AS EITHER
PARTY MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


17.   EFFECT OF AWARD AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF ANY SUCCESSOR OR SUCCESSORS OF THE CORPORATION, EXCEPT TO THE
EXTENT THE COMMITTEE DETERMINES OTHERWISE.


 


18.   ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN IS INCORPORATED HEREIN BY
REFERENCE.  [SUBJECT TO SECTION 20 BELOW,] THE PLAN AND THIS AGREEMENT
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND
AGREEMENTS OF THE COMPANY AND THE OPTIONEE WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE OPTIONEE’S INTEREST EXCEPT BY
MEANS OF A WRITING SIGNED BY THE COMPANY AND THE OPTIONEE.  THE CONSTRUCTIVE
INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE OPTION
SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW
RULES, OF THE STATE OF MARYLAND.

 

7

--------------------------------------------------------------------------------


 


19.   PLAN.  THE OPTION AND ALL RIGHTS OF THE OPTIONEE WITH RESPECT THERETO ARE
SUBJECT TO, AND THE OPTIONEE AGREES TO BE BOUND BY, ALL OF THE TERMS AND
CONDITIONS OF THE PROVISIONS OF THE PLAN, INCORPORATED HEREIN BY REFERENCE, TO
THE EXTENT SUCH PROVISIONS ARE APPLICABLE TO AWARDS GRANTED TO ELIGIBLE
PERSONS.  THE OPTIONEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN, WHICH IS MADE
A PART HEREOF BY THIS REFERENCE, AND AGREES TO BE BOUND BY THE TERMS THEREOF. 
UNLESS OTHERWISE EXPRESSLY PROVIDED IN OTHER SECTIONS OF THIS AGREEMENT,
PROVISIONS OF THE PLAN THAT CONFER DISCRETIONARY AUTHORITY ON THE COMMITTEE DO
NOT (AND SHALL NOT BE DEEMED TO) CREATE ANY RIGHTS IN THE OPTIONEE UNLESS SUCH
RIGHTS ARE EXPRESSLY SET FORTH HEREIN OR ARE OTHERWISE IN THE SOLE DISCRETION OF
THE COMMITTEE SPECIFICALLY SO CONFERRED BY APPROPRIATE ACTION OF THE COMMITTEE
UNDER THE PLAN AFTER THE DATE HEREOF.


 


20.   [  OTHER AGREEMENTS.  IF ANY PROVISION OF THIS AGREEMENT IS INCONSISTENT
WITH ANY PROVISION OF THE MANAGEMENT CONTINUITY AGREEMENT BETWEEN THE
CORPORATION AND PARTICIPANT AND AS IT MAY BE AMENDED FROM TIME-TO-TIME (THE
“MCA”), THE PROVISIONS OF THE MCA SHALL CONTROL AND SHALL BE DEEMED INCORPORATED
HEREIN BY REFERENCE.  ]  [  THIS PROVISION AND THE LANGUAGE IN BRACKETS IN
SECTIONS 6, 12(A), 12(B) AND 18 ARE TO BE INCLUDED ONLY IN AGREEMENTS WITH
OPTIONEES SUBJECT TO THE MCA.  ]

 

8

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY,

 

THE MACERICH PARTNERSHIP, L.P.,

a Maryland corporation

 

a Delaware limited partnership

 

 

 

By:

 

 

By:

The Macerich Company

Its:

 

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

(Optionee’s Signature)

 

 

 

 

 

(City, State, Zip Code)

 

 

 

 

 

(Address)

 

 

 

9

--------------------------------------------------------------------------------
